UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6450


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

OUSMANE DIALLO,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.       Leonie M. Brinkema,
District Judge. (1:12-cr-00357-1; 1:14-cv-00077)


Submitted:   July 29, 2014                  Decided:   August 11, 2014


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ousmane Diallo, Appellant Pro Se.      Rebeca Hidalgo Bellows,
Assistant United States Attorney, Justin Edward Fairfax, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ousmane Diallo seeks to appeal the district court’s

order dismissing as untimely his amended 28 U.S.C. § 2255 (2012)

motion to vacate, set aside, or correct his sentence.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate        of      appealability          will     not    issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                      When the district court denies

relief    on    the    merits,     a    prisoner          satisfies    this    standard      by

demonstrating         that     reasonable           jurists    would       find     that     the

district       court’s      assessment      of       the    constitutional         claims    is

debatable       or    wrong.       Slack    v.       McDaniel,       529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and    that       the    motion    states    a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that   Diallo        has    not   made     the       requisite      showing.            Diallo’s

federal convictions became final on January 28, 2013, upon the

expiration       of    the     fourteen-day          period     for    filing       a    direct

appeal.        See Clay v. United States, 537 U.S. 522, 525 (2003);

                                                2
see   also    Fed.       R.    App.    P.    4(b)(1)(A)(i),            (b)(6).     Absent      a

tolling thereof, Diallo had one year, until January 28, 2014, to

file his § 2255 motion.                See 28 U.S.C. § 2255(f)(1).                 However,

Diallo did not execute his amended § 2255 motion until February

24,   2014.        See    Houston      v.    Lack,    487 U.S. 266   (1988).     And

despite Diallo’s contention to the contrary, the amended motion

did not relate back, pursuant to Fed. R. Civ. P. 15(c)(1)(B), to

the   bare    bones       placeholder        § 2255     motion         that   Diallo    filed

within the limitations period.                      See Mayle v. Felix, 545 U.S.
644, 660-64 (2005); United States v. Pittman, 209 F.3d 314, 317-

18 (4th Cir. 2000).

              Because         the   district       court’s       dispositive     timeliness

analysis      is    not       debatable, *     we    deny    Diallo’s         motion    for    a

certificate        of     appealability        and     dismiss          the   appeal.         We

dispense      with       oral       argument    because          the    facts    and    legal

contentions        are    adequately        presented       in    the    materials      before

this court and argument would not aid the decisional process.



                                                                                  DISMISSED




      *
       We thus decline to consider the propriety of the district
court’s alternative procedural ruling that the amended motion
was an unauthorized, successive § 2255 motion.



                                               3